Case: 1:13-cv-05037 Document #: 129 Filed: 05/07/19 Page 1 of 8 PageID #:873

                                                           FIL/2E0D
                                                                  19
                                                                                    YT
                                                               5/7
                                                                       . BRUTO    N
                                                             THOMA.SDG
                                                                     IS T R IC T COURT
                                                          CLERK, U.S
Case: 1:13-cv-05037 Document #: 129 Filed: 05/07/19 Page 2 of 8 PageID #:874
Case: 1:13-cv-05037 Document #: 129 Filed: 05/07/19 Page 3 of 8 PageID #:875
Case: 1:13-cv-05037 Document #: 129 Filed: 05/07/19 Page 4 of 8 PageID #:876
Case: 1:13-cv-05037 Document #: 129 Filed: 05/07/19 Page 5 of 8 PageID #:877
Case: 1:13-cv-05037 Document #: 129 Filed: 05/07/19 Page 6 of 8 PageID #:878
Case: 1:13-cv-05037 Document #: 129 Filed: 05/07/19 Page 7 of 8 PageID #:879
Case: 1:13-cv-05037 Document #: 129 Filed: 05/07/19 Page 8 of 8 PageID #:880
